Case 2:20-cv-00360-SPC-NPM Document 16 Filed 10/20/20 Page 1 of 3 PageID 49




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION



BRENDA LUCILLE SCHULPIUS,

             Plaintiff,

v.                                              Case No. 2:20-cv-360-FtM-38NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                      ORDER

      Before the Court are Defendant’s Opposed Second Motion for Stay of

Proceedings (Doc. 14) and Plaintiff’s Response (Doc. 15). In this Social Security

case, Defendant requests the Court stay the proceedings for an additional ninety

days or until such time as the Agency regains capacity to produce a certified

transcript of the administrative record necessary to draft an answer and adjudicate

the case. (Doc. 14, p. 1). Due to the current situation in this country, Defendant

represents the Agency has transitioned to a maximum telework environment, but

encountered difficulties that impact the operations of the Social Security

Administration’s Office of Appellate Operations. (Id. at pp. 1-2). Defendant claims

to have made great strides in preparing certified administrative records, but is still

behind.
Case 2:20-cv-00360-SPC-NPM Document 16 Filed 10/20/20 Page 2 of 3 PageID 50




      Plaintiff opposes an additional stay, arguing the Court already stayed this

action for sixty days and as a result, this action should be given priority over other

cases. Alternatively, Plaintiff posits that the Court could issue a scheduling order

while the parties wait for the certified transcript, and when it is received, the

parties can update their citations to the transcript.

      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707

(1997). The court must weigh the benefits of the stay against any harms of delay.

Id. at 707.

      Here, on the one hand, the Commissioner has provided good cause to extend

the deadline to file the certified transcript and answer. But on the other hand, in

light of the prior sixty-day stay, the Court finds that an additional ninety-day

extension would cause undue delay. Notably, the Agency concedes it continues “to

focus our efforts on processing the most aged cases,” which must include this case.

(Doc. 14-1, ¶ 8). Given that this is the second time Defendant requests a stay, this

case should be given a higher priority by the Agency. As a result, the Court will

extend the deadline to file the certified transcript and answer by thirty days.

      Accordingly, it is ORDERED:

      The Opposed Motion for Stay of Proceedings (Doc. 14) is GRANTED in

part. The Court extends the deadline for Defendant to file a certified transcript

and answer to November 4, 2020.




                                          2
Case 2:20-cv-00360-SPC-NPM Document 16 Filed 10/20/20 Page 3 of 3 PageID 51




     DONE and ORDERED in Fort Myers, Florida on October 20, 2020.




                                    3
